United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4488
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Alfredo Flores, also known as Freddie, *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: March 7, 2007
                                Filed: March 12, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Alfredo Flores appeals the 150-month prison sentence the district court1
imposed upon his guilty plea to conspiracy to distribute and possess with intent to
distribute marijuana and cocaine, in violation of 21 U.S.C. §§ 841(a)(1), and 846. For
reversal, Flores argues that Blakely v. Washington, 542 U.S. 296 (2004), effectively
overruled Almendarez-Torres v. United States, 523 U.S. 224 (1998), and that the
district court therefore violated his Fifth and Sixth Amendment rights in finding that
his prior controlled-substance convictions qualified him for sentencing as a career

      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
offender under U.S.S.G. § 4B1.1. Flores’s argument fails as we are still bound by
Almendarez-Torres. See United States v. Torres-Alvarado, 416 F.3d 808, 810 (8th
Cir. 2005) (“we are bound by Almendarez-Torres until the Supreme Court explicitly
overrules it”); see also United States v. Marcussen, 403 F.3d 982, 984 (8th Cir.)
(holding that district court, not jury, determines whether prior convictions subject
defendant to be sentenced as career offender), cert. denied, 126 S. Ct. 457 (2005).

      Accordingly, we affirm.
                     ______________________________




                                        -2-